Citation Nr: 0723714	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO.  A transcript 
of that hearing is of record.  

In June 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  


FINDING OF FACT

No competent evidence of record demonstrates that the veteran 
has PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of disability ratings and effective dates.  No 
prejudice to the veteran can result from this defect in 
notice.  In this regard, the Board is denying the veteran's 
claim, thus rendering moot any questions as to these 
downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in July 2004.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
December 2004.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  This letter 
specifically informed the veteran that the evidence must show 
that he has a current disability.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the record is absent for any competent evidence 
that the veteran has the claimed disability, PTSD.  The 
veteran's assertion that he has PTSD is not competent 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  For this reason, the Board 
declines to afford the veteran a psychiatric examination.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  




Service Connection

The veteran contends that he suffers from PTSD as the result 
of events occurring during his service in World War II.  

In general, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown.

In this case the veteran's claim fails because no competent 
evidence of record shows that he suffers from PTSD.  Having 
not met this threshold element, i.e. medical evidence of the 
disability claimed, a discussion of the claimed stressors is 
not in order.

Service medical records contain no mention of psychiatric 
complaints.  VA treatment records from August 2002 through 
January 2005 contain no psychiatric complaints or treatment.  
The only note even tangentially related to mental health is a 
January 2003 VA clinic note that the veteran was negative for 
depression screen and had no cultural or religious barriers 
to learning.  Nor does the veteran contend that he was ever 
diagnosed with PTSD.  In this regard, he testified at the May 
2007 hearing that he has never been diagnosed with PTSD.  
Hearing transcript at 8.  

The Board acknowledges the veteran's belief that he suffers 
from PTSD.  However, as a layperson, the veteran is not 
competent to provide a diagnosis of his condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability.  See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Because no competent evidence of record shows that the 
veteran has PTSD, his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  The Board appreciates this 
veteran' service during time of war and regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


